497 F.2d 899
Margaret H. SMITH, Appellant,v.FAIRFAX COUNTY SCHOOL BOARD et al., Appellee.
No. 74-1259.
United States Court of Appeals, Fourth Circuit.
Submitted May 22, 1974.Decided June 7, 1974.

Joseph B. Bullock and Henry B. Zachary, Alexandria, Va., on brief for appellant.
Douglass S. Mackall, III, Fairfax, Va., on brief for appellee.
Before RUSSELL, FIELD and WIDENER, Circuit Judges.
PER CURIAM:


1
The appellant Margaret Smith filed suit in federal district court against the Fairfax County School Board alleging that she had been dismissed without procedural due process and that she had been discriminatorily discharged because of her race and sex.  Appellant seeks to appeal the district court ruling denying relief relative to appellant's due process claim.  The district court, which deferred ruling on appellant's other claims, did not however, make the certification authorized by F.R.Civ.P. Rule 54(b) that the ruling on the due process issue was final and appealable.  Such a certificate is a jurisdictional prerequisite for an appeal of less than all of the claims in an action.  United States v. Crow, Pope and Land Enterprises, Inc.  (5th Cir. 1973) 474 F.2d 200, 202.  Accordingly, for lack of a final appealable order this appeal must be dismissed.


2
Appellee's motion to dismiss the appeal is hereby granted and the appeal is dismissed.